FILED
                            NOT FOR PUBLICATION                             MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL TAPIA,                                      No. 11-55433

              Plaintiff - Appellant,             D.C. No. 2:09-cv-07624-VBF-SS

  v.
                                                 MEMORANDUM *
HUNTINGTON PARK POLICE
DEPARTMENT, Erroneously Sued As
City of Huntington Park; CITY OF
HUNTINGTON PARK; MICHAEL
TREVIS; PAUL WADLEY; ELBA
GUERRERO,

              Defendants - Appellees.



                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                       Argued and Submitted January 9, 2013
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: REINHARDT and WARDLAW, Circuit Judges, and BELL, District
Judge.**

       Paul Tapia appeals the District Court’s grant of summary judgment to the

Huntington Park Police Department and the City of Huntington Park. We have

jurisdiction under § 28 U.S.C. § 1343(a)(3), and we affirm.

      The district court correctly found that Tapia failed to provide adequate

probative evidence on his theory of Monell liability to defeat summary judgment

against him. See Monell v. Dept. of Soc. Serv’s., 436 U.S. 658 (1978). Tapia’s

§ 1983 action was based on his contentions that Mayor and City Council member

Elba Guererro pressured the Chief of Police to wrongfully terminate him from the

police department, and that the Mayor is a policymaker for whose actions

municipal liability attaches. Pembaur v. City of Cincinnati, 475 U.S. 469, 480

(1986).1 However, as permitted by California law, under the City of Huntington

Park’s municipal code neither the mayor nor any other individual council member

has independent policymaking authority over personnel decisions. Only the City

Council when sitting in a duly held meeting of the Council may give orders or


          **
             The Honorable Robert Holmes Bell, District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
      1
       The district court held that the City Manager may have been such a
policymaker. As the district judge noted, however, Tapia does not allege that the
City Manager was responsible for his termination.

                                         2
instructions to the City Manager, who acts as the Council’s agent with respect to

such decisions. Huntington Park Muni. Code §§ 2-3.409, 2-3.411. The

Huntington Park Municipal Code § 2-3.411 specifically prohibits individual

council members from instructing the City Manager or employees under the City

Manager’s jurisdiction, which includes the Police Chief. Huntington Park Muni.

Code § 2-3.405(b). Tapia failed to adduce evidence that the Council as a whole

instructed anyone to terminate him or even that any council member other than

Guererro was aware of his termination.

      AFFIRMED.




                                         3